Citation Nr: 0013415	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-20 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
shrapnel wounds to the left thigh and pelvic girdle, with 
damage to Muscle Groups XIV and XVII, currently rated as 40 
percent disabling.

2.  Entitlement to special monthly compensation based upon 
the loss of use of the left foot.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs.  A notice of disagreement was received in 
March 1997, a statement of the case was issued in April 1997, 
and a substantive appeal was received in July 1997.  In 
October 1999, the veteran changed his representative from 
Disabled American Veterans to AMVETS. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected residuals of shrapnel 
wounds to the left thigh and pelvic girdle, with damage to 
Muscle Groups XIV and XVII, are productive of severe 
disability affecting Muscle Group XVII.

3.  The veteran has not suffered the anatomical loss, or loss 
of use, of his left foot as the result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a 50 percent 
rating for service-connected residuals of shrapnel wounds to 
the left thigh and pelvic girdle, with damage to Muscle 
Groups XIV and XVII, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, Diagnostic Code 5317 (1996 
& 1999).

2.  The statutory criteria for entitlement to special monthly 
compensation based upon the loss of use of the left foot have 
not been met.  38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.350 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating.

The veteran claims that his residuals of shrapnel wounds to 
the left thigh and pelvic girdle disability is more severe 
than currently rated.  When a veteran is seeking an increased 
rating, such an assertion of an increase in severity is 
sufficient to render the increased rating claim well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds the veteran's increased 
rating claim to be well-grounded.  38 U.S.C.A. § 5107(a).  
After reviewing the record, the Board also finds that the 
duty to assist the veteran with this claim has been met and 
that no further development is required.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected disability described for 
rating purposes as residuals of shrapnel wounds to the left 
thigh and pelvic girdle, with damage to Muscle Groups XIV and 
XVII is currently rated as 40 percent disabling under the 
provisions of Diagnostic Codes 5314, 5317.  Under Code 5314 
for Muscle Group XIV, anterior thigh group, a 40 percent 
rating is provided for severe disability; a 40 percent rating 
is the highest available under this Code, and consideration 
under this Code would thus be of no benefit to the veteran.  
Under Code 5317, Pelvic girdle group, moderately severe 
disability warrants a 40 percent evaluation and severe 
disability warrants a 50 percent rating.  Such a 50 percent 
rating is the highest available unde this Code.  

The Board further acknowledges that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
subsequent to the receipt of the veteran's claim.  When a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  
Under the circumstances, the veteran's increased rating 
claims must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claims were filed.  See also Fischer v. West, 11 Vet.App. 
121, 123 (1998) (applying Karnas to change in rating criteria 
for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing 
by a projectile (progressive sclerosing 
myositis), may be included in the severe group 
if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1999).  For purpose of the present 
case, the criteria of moderate and moderately severe are 
pertinent.  Under the new rating criteria:

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (1999).

Although not determinative to the outcome of the present 
appeal, the Board notes that in Rhodan v. West, No. 96-1080 
(U.S. Vet. App. Dec. 1, 1998) (Haywood v. West, No. 97-25), 
the United States Court of Appeals for Veterans Claim (Court) 
emphasized that where compensation is awarded or increased 
"pursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
Id. at 4; citing 38 U.S.C.A. § 5110(g).  In short, the Court 
found that this rule prevented the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law. 

Turning to the evidence, service medical records document 
multiple mortar fragment wounds of both thighs and 
perforation of the lower rectum on February 8, 1951, in 
Korea.  The reports indicate no artery or nerve involvement.  
The wounds were noted to be of a penetrating missile.  On 
February 10, 1951, his wounds were debrided, irrigated, and 
dressed.  The veteran's August 1952 separation examination 
report indicated a shrapnel scar in the left hip, well 
healed, no disability.  

The report of the veteran's first VA examination in May 1955, 
documented residual scars, and a July 1955 RO rating decision 
granted a 40 percent rating, under  Diagnostic Codes 5314 and 
5317, for scars, multiple, left thigh, with damage to the 
anterior thigh and pelvic girdle muscles, and retained 
metallic foreign bodies.

The Board has reviewed VA and private hospitalization and 
treatment records and finds no complaints of, or treatment 
for, the veteran's specific residuals of shrapnel wounds to 
the left thigh and pelvic girdle, with damage to Muscle 
Groups XIV and XVII, from that date to the present.  While 
left leg symptoms have been noted in certain medical records, 
such as a January-February 1997 VA hospitalization report, in 
which distal disease in the left extremity was noted on 
vascular studies, these have been attributed either to the 
veteran's non-service connected peripheral vascular disease, 
or to his non-service connected idiopathic transverse 
myelopathy, or to other non-service connected causes.  In 
that regard, a May 1993 private physician report noted that 
the veteran's inability to walk without assistance 
(paraplegia) was caused by idiopathic transverse myelopathy.  
This report also noted that mild tibial vessel occlusion 
disease had been found in the left leg.  An October 1993 
private range of motion study indicated that range of motion 
of the hip, knee, and ankle were "OK."  That same report 
also indicated that the veteran had radiating pain in his 
legs, but this symptom was related to his low back.  A 
November 1993 private physician statement indicates the 
veteran's legs were partially paralyzed; the etiology opinion 
was that this symptom was caused by a spinal cord infarction.  
This same etiology was also noted in an August 1994 private 
physician statement. 

A January 1996 private physician statement indicated the 
veteran could not walk as a consequence of a spinal cord 
stroke.  A March-April 1998 VA hospitalization report 
(subsequent to a right leg above the knee amputation), 
indicated the veteran was ambulating with a walker with 
minimal assistance for at least 25 feet, showing easy 
fatigability.  He was noted to be able to perform his left 
knee extension exercises in a supine position using a two 
pound weight for assistance for three sets of 30.

During a September 1996 VA examination at the Ohio State 
University Medical Center, the veteran complained that his 
left leg would not support him because of his hip (no 
explanation) and no right leg.  He also reported he had been 
working as a truck driver until February 1993, when he had to 
leave that job due to an injury to his right knee, and that 
he had been unable to work "for a variety of physical 
problems."  The veteran could not be tested due to his being 
in a wheelchair due to his right leg amputation.  The left 
hip shrapnel scar was noted by the examiner, but there is no 
mention of any left thigh scar.  The left foot was noted to 
be normal.  The diagnosis was status post wound to the left 
hip.

During another September 1996 VA examination at the Ohio 
State University Medical Center, the veteran complained of 
weak left thigh muscles since he was wounded.  Upon physical 
examination the left thigh scars were noted, as was "plainly 
visible" atrophy of the quadriceps and medial and lateral 
hamstring muscles, extending up to and including, in both 
instances, their insertions on the pelvic bone area.  Sensory 
examination was noted to be completely intact, as was 
coordination.  On manual muscle testing the quadriceps, 
medial and lateral hamstrings, and iliopsoas muscles were 
noted to be no more than fair minus to 4+ in strength.  The 
examiner indicated that, since these are proximal and anti-
gravity muscles, they should and would have, after a stroke, 
been some of the first muscles to actually return, and that 
the fact that they have not means that there has been 
preexisting injury to those muscles that predated the stroke.  
The examiner stated that if 100 percent indicated full 
function of those muscles, that none of their function was 
more than 35 percent.  The impression was thigh muscle 
injuries from combat wounds in 1952.

Initially, the Board notes that the veteran's service medical 
records reveal that his left thigh wound, rather than his 
left hip wound, was the most severe.  Neither wound, however, 
required extensive debridement, or exhibited prolonged 
infection, or sloughing of soft parts, or intermuscular 
binding and scarring, nor does the medical evidence reveal 
hospitalization for a prolonged period for treatment of the 
left thigh and hip wounds, nor a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability as defined above, nor is there evidence of an 
inability to keep up with work requirements, which are 
required for a determination that the disability is 
"severe."  As to the hip wound, there is no medical 
evidence of objective findings including ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
the missile track, or palpation showing loss of deep fascia 
or muscle substance, or with muscles swelling and hardening 
abnormally in contraction, nor is there medical evidence of 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side, indicating a "severe" impairment of function.

The September 1996 VA examination report, however, indicated 
that the iliopsoas muscles (of the hip) were noted to be no 
more than fair minus to 4+ in strength.  The examiner stated 
that if 100 percent indicated full function of those muscles, 
that none of their function was more than 35 percent.  The 
Board views this roughly 1/3 decrease in function more nearly 
approximates severe impairment.  Accordingly, the Board finds 
that a 50 percent rating under DC 5317 is warranted.  
38 C.F.R. § 4.7.

The Board, however, finds that there is no evidence of tender 
or painful scarring, attributed to the residuals of shell 
fragment wounds, such that an rating in excess of 50 percent 
would be warranted under Diagnostic Code 7805, which 
evaluates scars based on the limitation of motion of the part 
affected.  In this regard, Diagnostic Codes 5251, 5252 which 
deal with limitation of motion of the hip and thigh do not 
provide for a rating in excess of 50 percent. 

In assigning a 50 percent rating the Board is cognizant of 
the veteran's complaints of pain and functional loss due to 
weakness or fatigue which are noted in his claims file.  
However, the 50 percent rating granted by this decision is 
the highest available under Code 5317, and no other 
diagnostic code is applicable under the facts of this case.  
38 C.F.R. §§ 4.40,4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.

II.  Special Monthly Compensation - Loss of Use of the Left 
Foot

38 U.S.C.A. § 1114(k) provides for additional compensation 
benefits if a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss, or loss of use, 
of one foot.  VA's implementing regulation, 38 C.F.R. 
§ 3.350, provides that special monthly compensation under 38 
U.S.C.A. § 1114(k) is payable for each anatomical loss or 
loss of use of one foot.  Loss of use of a foot will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).
In the present case, however, the medical evidence clearly 
reveals the veteran has not suffered the anatomical loss, or 
loss of use, of one foot, as the result of a service-
connected disability.  The totality of the medical evidence 
shows that the veteran currently uses a wheel-chair due to 
his nonservice-connected right leg amputation (originally 
below the knee with a subsequent procedure resulting in an 
above-the-knee amputation).  In this regard, the September 
1996 medical report refers to the right amputation as the 
reason for wheelchair use.  While problems with walking were 
apparent even before the right leg amputations, the medical 
records attribute such problems to a stroke or neuropathy, 
neither of which are service-connected.  Although the Board 
(as discussed earlier) views the impairment resulting from 
the service-connected left thigh and pelvic girdle service-
connected disability to be severe, the preponderance of the 
evidence is against a finding that the veteran has lost the 
use of the left foot as a result of the service-connected 
disability.  Accordingly, his claim for special monthly 
compensation based upon the loss of use of the left foot must 
be denied.


ORDER

Entitlement to a 50 percent rating is warranted for the 
veteran's service-connected residuals of shrapnel wounds to 
the left thigh and pelvic girdle, with damage to Muscle 
Groups XIV and XVII.  To this extent, the appeal is granted.

Entitlement to special monthly compensation based upon the 
loss of use of the left foot is not warranted.  To this 
extent, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

